Case 1:19-cv-23748-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

     KATRINA McLAUGHLIN,
     individually and on behalf of all others
     similarly situated,

                          Plaintiff,
                                                Case No. 1:19-cv-23748-CIV-RNS
     vs.

     JB7, LLC,

                          Defendant.

           NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                  PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

            Plaintiff Katrina McLaughlin hereby voluntarily dismisses the above-

     captioned action in its entirety, without prejudice, pursuant to Fed. R. Civ. P.

     41(a)(1)(A)(i).


     Date: October 30, 2019               Respectfully submitted,

                                          By: /s/ Matthew D. Schultz
                                              Matthew D. Schultz (FBN 640328)
                                              mschultz@levinlaw.com
                                              William F. Cash, III (FBN 68443)
                                              bcash@levinlaw.com
                                              Brenton Goodman (FBN 126153)
                                              bgoodman@levinlaw.com
                                              LEVIN, PAPANTONIO, THOMAS,
                                              MITCHELL, RAFFERTY &
                                              PROCTOR, P.A.
                                              316 South Baylen Street, Suite 600
                                              Pensacola, Florida 32502
                                              Telephone: (850) 435-7140
                                              Facsimile: (850) 436-6140
Case 1:19-cv-23748-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 2 of 2



                                           Abbas Kazerounian (PHV)
                                           ak@kazlg.com
                                           Ryan McBride (PHV)
                                           ryan@kazlg.com
                                           KAZEROUNI LAW GROUP, PLC
                                           245 Fischer Ave., Unit D1
                                           Costa Mesa, CA 92626
                                           Telephone: (800) 400-6808
                                           Facsimile: (800) 520-5523

                                           Counsel for Plaintiff and the
                                           Proposed Class & Subclass




                                       2
